ATTORNEY GRIEVANCE COMMISSION                                                                                     *
                                                                                                                         IN   THE
OF          MARYLAND                                                                                              *
                                                                                                                         COURT OF APPEALS
                                                                                                                  *
                                                                                                                         OF MARYLAND
                       Petitioner                                                                                 *
                                                                                                                  *
                                                                                                                        Misc. Docket     AG
v.                                                                                                                *
                                                                                                                        No. 0019
                                                                                                                  *
                                                                                                                        September Term, 2018
BRANDI SHANEE NAVE                                                                                                *

                                                                                                                  *

                       Respondent                                                                                 *

            ****************************************************************


                                                                                                         211M
                       WHEREAS, this matter came before the                                                  Court upon Bar Counsel’s ﬁling of a Petition for

Disciplinary or Remedial Action pursuant to Maryland Rules 19-73 7(b) and 19-721(a)(2); and


                       WHEREAS,                               this Court,             pursuant to Rule 19-737(d), issued an Order dated February 22,


2019, suspending Brandi Shanee Nave, Respondent, from the practice of law in Maryland,


effective immediately,                                               pending further order of this Court; and


                       WHEREAS, this Court has considered Bar Counsel’s and Respondent’s written responses

to the Court’s                             Show Cause Order dated                                 February 22, 2019;


                       NOW THEREFORE,                                              it is   this   29th   day of                March                       ,   2019,

                       ORDERED, by the Court of Appeals of Maryland, that Brandi                                                    Shanee Nave, Respondent,

is    hereby indeﬁnitely suspended from the practice of law in Maryland; and                                                             it is   further


                       ORDERED, that Respondent shall not be eligible to petition for reinstatement in Maryland

until she is unconditionally reinstated to the District                                                           of Columbia Bar; and   it is   further


                       ORDERED,                               that the Clerk                 0f   this   Court shall issue notice of   this   ﬁnal disposition in

accordance with Maryland Rule 19-76l(b).


 Pursuant to Maryland Uniform Electronic Legal
Materials Act
(§§ 10-1601 et seq. of the State Government Article) this document is authentic.


                                                                                                                         /s/ Mary Ellen Barbera
                            2019-03-29 11:20-04:00
                                                                                                                         Chief Judge

Suzanne C. Johnson, Clerk